SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

753
KA 10-01781
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

KENNETH L. THOMPSON, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered August 9, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a controlled substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court